ON REHEARING.
The sheriff’s deed to respondent Mary A'. Jorgensen is not prima facie evidence of title without the judgment-roll, and especially as against the proof of title to appellants by their abstract of title and the findings of fact. (Rule v. Richards (Tex. Civ. App.), 159 S. W. 386; Person v. Roberts, 159 N. C. 168, 74 S. E. 322; Kennedy v. Kennedy, 86 S. C. 483, 68 S. E. 664; Roussel v. New Orleans Land Co., 143 La. 1058, 79 So. 860; Springer v. Wasson, 23 N. M. 277, 167 Pac. 712.)
An administrator’s deed is not prima facie evidence of title without the decree of court, especially as against the proof of title made to appellants by their abstract of title and findings of fact, and further in relation to the administrator’s deed to respondent Jorgensen, for the reason that there is no description of property in said deed. (Tucker v. Murphy, supra; Miller v. Mitcham, supra; Cruse v. O’Gwin, supra; Bryan v. Morris, 143 Ga. 70, 84 S. E. 120.)
J. H. Forney, for Respondents.
The certificates in the abstract here objected to certify that the abstract contains a full and correct abstract of the instruments of record affecting the title of the property described therein, and in fact substantially comply with the statute. The statutes allowing the use of secondary evidence are remedial in their nature and should be liberally construed. (Tate v. Rose, 35 Utah, 229, 99 Pac. 1003.)
The abstract in this case is merely corroboration or collateral evidence of the condition of the title to the property in question, the original patent having been introduced, and it was therefore within the discretion of the court to admit it. (Wigmore on Evidence, 1253.) The appellant cannot now be held to complain of the abstract objected to when he has used in his own behalf an abstract issued by the same abstracter. (R. G. L. 934, sec. 100.)
RICE, C. J.
A rehearing was granted upon the question whether the evidence was sufficient to support the finding *188that the Spokane & Eastern Trust Company was the owner of an undivided one-fifth interest in the mining claim involved in this action, and that Mary A. Jorgensen was the owner of an undivided three-fifths interest therein. Mary A. Jorgensen’s title to one-fifth interest is conceded, since she was one of the original patentees of the claim.
In this action the title is directly in issue, and proof must be made by the plaintiffs in order to entitle them to a decree. (Winter v. McMillan, 87 Cal. 256, 22 Am. St. 243, 25 Pac. 407; Goldberg v. Bruschi, 146 Cal. 708, 81 Pac. 23; 32 Cyc. 1329.)
As a part of their proof, respondents introduced in evidence a certain abstract, marked Exhibit “K.” The certificate of the abstracter states'”that “they have examined the title to the within described lands, and that the within sheets numbered-to-, inclusive, contain a full and correct abstract of all conveyances upon the records of the undersigned affecting the same; that they have examined the records as to the conveyances within named, and that they are executed and acknowledged as herein shown. ’ ’
C. S., sec. 2263, provides that the possession of proper authority by any abstracter at the date of issuance of any abstract “shall entitle such abstract of title to real estate, certified to and issued by such abstracter, to be received in all courts as prima facie evidence of the existence of the record of deeds, mortgages and other instruments, conveyances, or liens, affecting the real estate mentioned in such abstract, and that such record is as described in said abstract of title.”
The statute does not prescribe any form of certificate to be used by an abstracter. We think, however, it must be conceded that such a certificate must state in substance that the instrument is a true and correct abstract of the documents appearing on the official records of the county. This certificate does not state that the abstract is taken from the records of Latah county. It does state that it is a correct abstract of conveyances upon their own records. It certi*189fies to a matter that is of no importance, and is not sufficient to comply with the intent of the statute.
The certificate further states that the abstracter has examined the records as to conveyances named, and that they are executed and acknowledged as shown. The word “records” in that sentence may refer to records of Latah county. Admitting this to be true, the certificate only goes to the execution and acknowledgment of the conveyances mentioned and fails to state that the instrument to which it is attached is a true and correct abstract from the records of Latah county.
Objection was made to the admission of the exhibit on the ground that it was not properly certified. The objection should have been sustained.
Without the abstract, the evidence of title in the Spokane & Eastern Trust Company consisted of a decree of distribution in the probate court of Latah county, in the matter of the estate of George Lauman, deceased, together with the petition for the probate of the will and an inventory and appraisement of his estate.
C. S., sec. 6467, provides: “In the exercise of its probate jurisdiction the proceedings of this court are construed in the same manner and with like intendments as the proceedings of courts of general jurisdiction, and to its records, orders, judgments and decrees in probate proceedings there is accorded like force, effect and legal presumptions as to the records, orders, judgments and decrees of district courts.”
Nothing appearing upon the face of the decree of distribution showing lack of jurisdiction on the part of the probate court, its jurisdiction is presumed and the decree of distribution, admitted in evidence in this case, is prima facie evidence of title in the Spokane & Eastern Trust Company. (See Clark v. Rossier, 10 Ida. 348, 3 Ann. Cas. 231, 78 Pac. 358.)
The evidence of title to a one-fifth interest claimed by respondent Mary A. Jorgensen consisted of a sheriff’s deed without proof of the judgment and execution upon which *190it rested. A sheriff’s deed alone, unsupported by proof of the judgment and execution upon which it was issued, is not admissible in evidence and does not constitute prima facie evidence of title. (Schuyler v. Broughton, 65 Cal. 252, 3 Pac. 870; Vassault v. Austin, 32 Cal. 597; Bybee v. Ashby, 2 Gilm. (Ill.) 151, 43 Am. Dec. 47; Clem v. Meserole, 44 Fla. 234, 103 Am. St. 145, 32 So. 815; 22 C. J. 932; 10 R. C. L. 1361.)
The evidence of title to the remaining one-fifth interest claimed by Mary A. Jorgensen consisted of an administrator’s deed. A party producing an executor’s or administrator’s deed must show that its execution was authorized by proof of the order of the court confirming the sale. (22 C. J. 932; Kimball v. Semple, 25 Cal. 440. And see Clark v. Rossier, supra.)
The judgment quieting title to two-fifths of the property in Mary A. Jorgensen is reversed, and the cause is remanded with instructions to the trial court to permit her to offer additional proof in support of the sheriff’s deed and the administrator’s deed, above referred to, within a reasonable time to be fixed by the court. In other respects the judgment will be affirmed. No costs will be awarded on this appeal.
McCarthy, Dunn and Lee, JJ., concur.
Budge, J., sat at the rehearing, but took no part in the opinion on rehearing.